Ladd, J.
1. Physicians construction of statutes. Certain penalties are denounced by section 2580 of the Code against those who shall practice medicine, surgery, or obstetrics in this State without first having ob-' tained and filed for record the certificate required by the chapter of which that section formg a paiq._ Section 2579 defines who shall be deemed to be practicing medicine as follows: “ Any person shall be held as practicing medicine, surgery or' obstetrics, or to be a physician, within the meaning of the chapter, who shall publicly profess to be a physician, surgeon or obstetrician, and assume the duties, or who shall make a practice of prescribing or of prescribing and furnishing medicine for the sick, or who shall publicly profess to cure or heal.” Appellee argues that either the “ or ” preceding the last clause should be construed as “ and,” so that, to be a practitioner of medicine, .one must not only profess to cure or heal, but also “ make a practice of prescribing or prescribing and furnishing medicine for the sick,” or else that the clauses subsequent to “ assume the duties ” should be treated as enumerated in the alternative, so that one, to be a practitioner, “ shall profess to be a physician, surgeon or obstetrician,” and also “ shall publicly profess to cure or heal.” But neither suggestion is in harmony with the natural or grammatical construction of the language employed. The repetition of the word “ who,” which manifestly refers to “ any person,” precludes the thought contended for. Had the subsequent clauses been intended as in the alternative with “ assume the duties,” “ who shall,” in each, would have *588been omitted. The manifest intention of the Legislature was to divide those who shall be deemed practicing medicine into three classes: (1) all “ who shall profess to be a physician, surgeon or obstetrician and assume the duties ”; (2) those “ who shall make a practice of prescribing or prescribing and furnishing medicine for the sick”; and (3) those “ who shall publicly profess to cure or heal.”
2. Public announcement. It is doubtless true that a mere public profession of an ability to heal would not subject any one to the penalties of the law. Such profession must be made under -such circumstances as to indicate that it is made with a v£ew 0f undertaking to cure the afflicted. One publicly professes, in announcing to the public generally his claim of skill in the art of healing; and is guilty, under section 2580 of the Code, if, without a certificate, and not within the statutory exceptions, this is done with the purpose of treating the maladies of patients who may engage his attention. There is some reason for not exacting proof of actual treatment in all cases. Should one profess- to be a physician, and assume the duties or prescribe for the sick, little difficulty might be experienced in obtaining evidence of the fact. But suppose a charlatan, quack,-or other person assumes or pretends to believe he may effect cures' in an invisible manner, and undertakes to do so? Proof of his effort would be all but impossible. The statute, in order to be effective, has denounced the public profession that he will cure or heal, and this may be proven without exacting-evidence that he has actually undertaken to do so. See State v. Van Doran, 109 N. C. 864 (14 S. E. Rep. 32).
3. Practice of medicine: statutory regulation. The statute, when fairly construed, does not seem capable of a broader construction. Nor do we deem this essential in order to sustain its constitutionality. The power of the State to prescribe such restrictions and regulations in the practice of medicine as, m the judgment of the Legislature, shall protect the people from the consequences of ignorance or incapacity, as *589well as deception and fraud, has been vindicated too often to require citation of authority. But see State v. Bair, 112 Iowa, 466. The statutes do not attempt to discriminate between different schools of medicine or systems for the cure of disease. No method of attempting to heal the sick, however occult, is prohibited. All that the law exacts is that, whatever the system, the practitioner shall be possessed of a certificate from the State Board of Medical Examiners, and shall exercise such reasonable skill and care as are usually possessed by practitioners in good standing of that system in the vicinity where they practice. This excludes no one from the profession, but requires all to attain reasonable proficiency in certain subjects essential to the appreciation of physical conditions to be affected by treatment. The object is not to make any particular mode of effecting a cure unlawful, but simply to protect the community from the evils of empiricism. Often the individual alone suffers from the want of prosper attention, but in cases of contagious or infectious diseases the entire community may be endangered. In no profession, occupation, or calling are the people more easily or readily imposed on. Section 2516 of the Code requires all, regardless of the particular school, to be examined in anatomy, physiology, general chemistry, pathology, surgery, and obstetrics. Surely it is not unreasonable to exact for every one who proposes to undertake to prevent, cure, or alleviate disease and pain some knowledge of the nature of disease, its origin, its anatomical and physiological features, its causative relations, and of the preparation and action of drugs. At any rate, the State, in order to guard the people against the effects of imposition or ignorance, had the right to exact such knowledge. The examination in materia medica, therapeutics and the principles and practice of medicine must correspond to the school according to which the applicant proposes to practice. If no medicine is to be used, it neces*590sarily follows that proficiency in these subjects is not required.
, _ 4. Magnetic applicability of statutes. These views are in harmony with the authorities generally, and, as applied io those professing to be magnetic healers, have direct support in People v. Phippin, 70 Mich. 6 (37 N. W. Rep. 888), and Parks v. State, 159 Ind. Sup. 211 (64 N. E. Rep. 862, 59 L. R. A. 190). See, also, as bearing thereon, State v. Edmunds, 125 Iowa, — People v. Gordon, 194 Ill. 560 (62 N. E. Rep. 858, 88 Am. St. Rep. 165); State v. Buswell, 40 Neb. 158 (58 N. W. Rep. 728, 24 L. R. A. 68); Little v. State, 60 Neb. 749 (84 N. W. Rep. 248, 51 L. R. A. 717). Decisions reaching a contrary conclusion construe statutes so radically different from those of this State that they furnish little aid. See State v. Liffring, 61 Ohio, 39 (55 N. E. Rep. 168, 46 L. R. A. 334, 76 Am. St. Rep. 358); Nelson v. Board, 108 Ky. 769 (57 S. W. Rep. 501, 50 L. R. A. 383); State v. Mylod, 20 R. I. 632 (40 Atl. Rep. 753, 41 L. R. A. 428); State v. Biggs, 133 N. C. 729 (46 S. E. Rep. 401, 64 L. R. A. 139, 98 Am. St. Rep. 731), and note. As applied to treatment through Christian science, there seems to be some diversity of opinion, depending somewhat as to whether the supposed agency relied on is divine or human. See above 'decisions, and Kansas City v. Baird, 92 Mo. App. 204. On that point no opinion, is expressed.
In the instant case it conclusively appears that the accused professed publicly to heal a great variety of ailments, and so did for the purpose of procuring patients and treating them. The question of his guilt should have been submitted to the jury.-; — Reversed.